Title: Cash Accounts, August 1760
From: Washington, George
To: 



[August 1760]



Contra


Augt 1—
By Ditto [cash] pd Thos Hardin (Mrs Steptoes Overr) for 34 Barl Corn
£19.11. 0


2—
By Do pd Messrs Digges & Addison—their Costs in Cliftons Suit besides Tobo
2.10. 0



By Do paid Levies Taxes &ca to John West besides Tobo
12. 0. 0


6—
By Do paid Doctr McCarmick on acct of Jno. Adams
1. 1. 9



By Ditto paid Mr Richd Stephen—in Acct
2.10. 0


7—
By Ditto paid Mr Danl Payne—store Acct Dumfries
9. 8. 8



By Expences at Dumfries 4/10—gave ferryman 7½
0. 5. 5 1/2


8—
By Mr Geo: Johnston—A retaining Fee
2. 0. 0



By Expences at Alexa.
0. 2. 6



By Mr Piper for 1 Hogshead Rum 102 Gals. @ 4/6
24.12.11


12—
By Mr John Gist for his Lease
30. 0. 0


14—
By Saml and Jane Warner—for their Lease in Cliftons Neck
10.15. 0


18—
By Joseph Gardner’s Lease Do Do
21.17. 6


19—
By Messrs Carlyle & Dalton’s Acct
42.17. 7 3/4



By Mr Robt Johnston—3 Yrs Rent [Patrick] Matthews Plantn
7.10. 0


20—
By Mr William Clifton in part for his Land
63. 0. 0


21—
By 2 Sailors setting us across the River
0. 2. 6



By Cash gave Colo. Fairfax’s Will
1. 1. 6




By Do in part of expences at Benedict
0. 1. 6


26—
By Bryan Allison in full of Accts
8. 1. 0



By Wm Ransom—for taking up Boson
0. 5. 0


